Case 4:18-cv-00804-ALM Document 12-1 Filed 12/10/18 Page 1 of 56 PageID #: 79




                           EXHIBIT A
Case 4:18-cv-00804-ALM Document 12-1 Filed 12/10/18 Page 2 of 56 PageID #: 80
Case 4:18-cv-00804-ALM Document 12-1 Filed 12/10/18 Page 3 of 56 PageID #: 81
Case 4:18-cv-00804-ALM Document 12-1 Filed 12/10/18 Page 4 of 56 PageID #: 82




                              EXHIBIT 1
Case Case
     4:18-cv-00804-ALM
          4:18-cv-00804 Document
                        Document 12-1  Filed
                                 1 Filed     12/10/18
                                          11/09/18    Page
                                                    Page 1 of57ofPageID
                                                                  56 PageID
                                                                        #: 1#: 83



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

                                                    §
BANKUNITED N.A.,                                    §
                                                    §
                Plaintiff,                          §
                                                    §
          v.                                        § Civil Action No. 4:18-cv-804
                                                    §
ASD KITCHEN, INC., AULLAH S. DARWISH,               §
SAM M. DARWISH, SKINNY IT CORP., AND                §
RAJESH P. PADOLE,                                   §
                                                    §
                Defendants.                         §
                                                    §

                              PLAINTIFF’S ORIGINAL COMPLAINT

          Plaintiff BankUnited, N.A., by and through its counsel hereby brings this Original

Complaint against ASD Kitchen, Inc., Aullah S. Darwish, Sam M. Darwish, Skinny IT Corp., and

Rajesh P. Padole.

                                          PARTIES

          1.    Plaintiff BankUnited, N.A., (“BankUnited”) is a national banking association

organized under the laws of Delaware, with its principal place of business in Miami-Dade County,

Florida.

          2.    Defendant ASD Kitchen, Inc. (“ASD”) is a corporation organized under the laws

of the State of Texas with an office in Collin County, Texas. ASD may be served by serving its

registered agent, Sam Darwish at 10570 John W. Elliot Drive, Suite 800, Frisco, TX 75034, or

wherever he may be found.

          3.    Defendant Aullah S. Darwish, (“Aullah Darwish”) is an individual residing in

Denton County, Texas. Aullah Darwish may be served at 3727 Broadmoor Way, Frisco, Texas

75033, or wherever she may be found.


DM1\9127943.1
Case Case
     4:18-cv-00804-ALM
          4:18-cv-00804 Document
                        Document 12-1  Filed
                                 1 Filed     12/10/18
                                          11/09/18    Page
                                                    Page 2 of67ofPageID
                                                                  56 PageID
                                                                        #: 2#: 84



          4.    Defendant Sam M. Darwish (“Sam Darwish”) is an individual residing in Denton

County, Texas. Sam Darwish may be served at 3727 Broadmoor Way, Frisco, Texas 75033, or

wherever he may be found.

          5.    Defendant Skinny IT Corp. (“Skinny IT”) is a corporation organized and existing

under the laws of the State of Texas with an office in Collin County, Texas. Skinny IT may be

served by serving its registered agent, Sam Darwish at 10570 John W. Elliot Drive, Suite 800,

Frisco, TX 75034, or wherever he may be found.

          6.    Rajesh P. Padole (“Padole” and, collectively with ASD, Aullah Darwish, Sam

Darwish, and Skinny IT the “Defendants”) is an individual residing in Denton County, Texas.

Padole may be served at 7161 Greystone Lane, Frisco, Texas 75034, or wherever he may be found.

                                  JURISDICTION AND VENUE

          7.    This Court has diversity jurisdiction over this matter under 28 U.S.C. § 1332(a)(1)

because it is an action between citizens of different states (Delaware, Florida, and Texas) and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

          8.    Venue is proper in this judicial district under 28 U.S.C. § 1391 because (i) ASD

and Skinny IT have their principal places of business in this district, (ii) Sam Darwish, Aullah

Darwish, and Padole all reside in this district, and (iii) a substantial part of the events or omissions

giving rise to the claim occurred in this district.

                                   FACTUAL BACKGROUND

          9.    On or about September 29, 2015, non-party, Burgers, Buns & Beverages, Inc.

(“BB&B”) received approval from the Small Business Administration (“SBA”) for BB&B’s and

BankUnited’s Section 7(a) application in the amount of $1,684,000.00. A true and correct copy of

the SBA Authorization is attached hereto as Exhibit A.



                                                      2
DM1\9127943.1
Case Case
     4:18-cv-00804-ALM
          4:18-cv-00804 Document
                        Document 12-1  Filed
                                 1 Filed     12/10/18
                                          11/09/18    Page
                                                    Page 3 of77ofPageID
                                                                  56 PageID
                                                                        #: 3#: 85



          10.   On or about December 10, 2015, BankUnited loaned BB&B $1,684,000, as

evidenced by the Note (“Note”) and Loan Agreement (“Loan Agreement”). True and correct

copies of the Note and Loan Agreement are attached hereto as Exhibit B and Exhibit C,

respectively.

          11.   On or about December 10, 2015, ASD executed an Unconditional Guarantee (the

“ASD Guarantee”). Pursuant to the ASD Guarantee, ASD unconditionally guaranteed payment to

BankUnited of all amounts owing under the Note. ASD further agreed that it would pay all

amounts due to BankUnited upon written demand; that BankUnited was not required to seek

payment from any other source before demanding payment from ASD; and ASD waived all rights

to require presentment, protest, or demand be made upon the Borrower, BB&B. ASD also agreed

to pay all of BankUnited’s expenses, including attorneys’ fees and costs, incurred to enforce the

ASD Guarantee. Finally, ASD agreed to be jointly and severally liable with all other guarantors.

A true and correct copy of ASD’s Unconditional Guarantee is attached hereto as Exhibit D.

          12.   On or about December 10, 2015, Aullah Darwish executed an Unconditional

Guarantee (the “Aullah Darwish Guarantee”). Pursuant to the Aullah Darwish Guarantee, Aullah

Darwish unconditionally guaranteed payment to BankUnited of all amounts owing under the Note.

Aullah Darwish further agreed that she would pay all amounts due to BankUnited upon written

demand; that BankUnited was not required to seek payment from any other source before

demanding payment from Aullah Darwish; and Aullah Darwish waived all rights to require

presentment, protest, or demand be made upon the Borrower, BB&B. Aullah Darwish also agreed

to pay all of BankUnited’s expenses, including attorneys’ fees and costs, incurred to enforce the

Aullah Darwish Guarantee. Finally, Aullah Darwish agreed to be jointly and severally liable with




                                               3
DM1\9127943.1
Case Case
     4:18-cv-00804-ALM
          4:18-cv-00804 Document
                        Document 12-1  Filed
                                 1 Filed     12/10/18
                                          11/09/18    Page
                                                    Page 4 of87ofPageID
                                                                  56 PageID
                                                                        #: 4#: 86



all other guarantors. A true and correct copy of Aullah Darwish’s Unconditional Guarantee is

attached hereto as Exhibit E.

          13.   On or about December 10, 2015, Sam Darwish executed an Unconditional

Guarantee (the “Sam Darwish Guarantee”). Pursuant to the Sam Darwish Guarantee, Sam Darwish

unconditionally guaranteed payment to BankUnited of all amounts owing under the Note. Sam

Darwish further agreed that he would pay all amounts due to BankUnited upon written demand;

that BankUnited was not required to seek payment from any other source before demanding

payment from Sam Darwish; and Sam Darwish waived all rights to require presentment, protest,

or demand be made upon the Borrower, BB&B. Sam Darwish also agreed to pay all of

BankUnited’s expenses, including attorneys’ fees and costs, incurred to enforce the Sam Darwish

Guarantee. Finally, Sam Darwish agreed to be jointly and severally liable with all other guarantors.

A true and correct copy of Sam Darwish’s Unconditional Guarantee is attached hereto as Exhibit

F.

          14.   On or about December 10, 2015, Skinny IT executed an Unconditional Guarantee

(the “Skinny IT Guarantee”). Pursuant to the Skinny IT Guarantee, Skinny IT unconditionally

guaranteed payment to BankUnited of all amounts owing under the Note. Skinny IT further agreed

that it would pay all amounts due to BankUnited upon written demand; that BankUnited was not

required to seek payment from any other source before demanding payment from Skinny IT; and

Skinny IT waived all rights to require presentment, protest, or demand be made upon the Borrower,

BB&B. Skinny IT also agreed to pay all of BankUnited’s expenses, including attorneys’ fees and

costs, incurred to enforce the Skinny IT Guarantee. Finally, Skinny IT agreed to be jointly and

severally liable with all other guarantors. A true and correct copy of Skinny IT’s Unconditional

Guarantee is attached hereto as Exhibit G.



                                                 4
DM1\9127943.1
Case Case
     4:18-cv-00804-ALM
          4:18-cv-00804 Document
                        Document 12-1  Filed
                                 1 Filed     12/10/18
                                          11/09/18    Page
                                                    Page 5 of97ofPageID
                                                                  56 PageID
                                                                        #: 5#: 87



          15.   On or about December 10, 2015, Padole executed an Unconditional Guarantee (the

“Padole Guarantee”). Pursuant to the Padole Guarantee, Padole unconditionally guaranteed

payment to BankUnited of all amounts owing under the Note. Padole further agreed that he would

pay all amounts due to BankUnited upon written demand; that BankUnited was not required to

seek payment from any other source before demanding payment from Padole; and Padole waived

all rights to require presentment, protest, or demand be made upon the Borrower, BB&B. Padole

also agreed to pay all of BankUnited’s expenses, including attorneys’ fees and costs, incurred to

enforce the Padole Guarantee. Finally, Padole agreed to be jointly and severally liable with all

other guarantors. A true and correct copy of Padole’s Unconditional Guarantee is attached hereto

as Exhibit H. Each of the Defendants’ guarantees are collectively referred to as the “Guarantees.”

          16.   On or around October 2018, BB&B defaulted on its obligations under the Note and

Loan Agreement.

          17.   On or about October 5, 2018, BankUnited sent a Notice of Default to BB&B,

Aullah Darwish, Sam Darwish, and Padole. The Notice of Default provided Aullah Darwish, Sam

Darwish, and Padole with notice that BB&B had defaulted on its loan from BankUnited. The

Notice of Default provided further notice that BankUnited terminated the Loan and demanded

immediate payment of the entire, outstanding balance. A true and correct copy of the Notice of

Default is attached hereto as Exhibit I.

          18.   On or about November 1, 2018 BankUnited sent a second Notice of Default to

BB&B, Aullah Darwish, Sam Darwish, Padole, ASD and Skinny IT. The Notice of Default

provided ASD and Skinny IT with notice that BB&B had defaulted on its loan from BankUnited.

The Notice of Default provided further notice that BankUnited terminated the Loan and demanded




                                                5
DM1\9127943.1
Case 4:18-cv-00804-ALM
     Case 4:18-cv-00804 Document
                         Document12-1  Filed
                                  1 Filed    12/10/18Page
                                           11/09/18    Page 107of
                                                          6 of    56 PageID
                                                                PageID #: 6 #: 88



immediate payment of the entire, outstanding balance. A true and correct copy of the Notice of

Default is attached hereto as Exhibit J.

          19.   As of October 25, 2018, the total outstanding balance owed to BankUnited under

the Defendants’ Guarantees is $1,643,175.51, with per diem interest accruing in the amount of

$326.30, plus attorneys’ fees and costs and expenses as provided for under each Guarantee.

                                 COUNT I: Breach of Contract
                                   (Against All Defendants)

          20.   BankUnited repeats and incorporates by reference the allegations set forth in

paragraphs 1 through 19 of the Complaint as if set forth fully herein.

          21.   Each Guarantee constitutes an enforceable contract between BankUnited and each

of the Defendants, as each Guarantee was given in consideration of BankUnited providing the loan

of $1,684,000 to BB&B.

          22.   BankUnited satisfied its obligations under the Note, the Loan Agreement, and the

Guarantees, performed all conditions precedent, and has not breached any of the foregoing.

          23.   Defendants all breached their obligations under their respective Guarantees by,

without limitation, failing to pay the outstanding amount due under the Note upon written demand

by BankUnited.

          24.   BankUnited provided written notice to Defendants of BB&B’s default under the

Note and Loan Agreement and demanded payment from Defendants. Defendants have failed to

pay the amounts owed pursuant to their Guarantees.

          25.   As a direct and proximate result of Defendants’ breaches of their obligations under

their respective Guarantees, BankUnited has suffered damages in an amount of no less than

$1,643,175.51 as of October 25, 2018, exclusive of attorneys’ fees and costs and expenses, all of

which continue to accrue.


                                                 6
DM1\9127943.1
Case 4:18-cv-00804-ALM
     Case 4:18-cv-00804 Document
                         Document12-1  Filed
                                  1 Filed    12/10/18Page
                                           11/09/18    Page 117of
                                                          7 of    56 PageID
                                                                PageID #: 7 #: 89



                                    PRAYER FOR RELIEF

          WHEREFORE, BankUnited, N.A. respectfully requests that this Court grant it the

following relief:

        i.      Judgment against ASD Kitchen, Inc., Aullah S. Darwish, Sam M. Darwish, Skinny
                IT Corp., and Rajesh P. Padole, jointly and severally, in the amount of
                $1,643,175.51 with per diem interest accruing $326.30 from October 25, 2018, plus
                all costs and expenses, including attorneys’ fees, incurred by BankUnited through
                the date of judgment; and

       ii.      Such other and further relief as this Court deems just and proper

Dated November 9, 2018                        Respectfully submitted,



                                              DUANE MORRIS, LLP

                                              By: /s/ Cameron J. Asby
                                              Cameron J. Asby
                                              State Bar No. 24078160
                                              cjasby@duanemorris.com
                                              Thomas W. Sankey, P.C.
                                              State Bar No. 17635670
                                              twsankey@duanemorris.com
                                              DUANE MORRIS LLP
                                              1330 Post Oak Boulevard, Suite 800
                                              Houston, TX 77056-3166
                                              Tel.: 713.402.3900
                                              Fax: 713.402.3901

                                              ATTORNEYS FOR PLAINTIFF
                                              BANKUNITED, N.A.




                                                 7
DM1\9127943.1
CaseCase
     4:18-cv-00804-ALM Document1-1
         4:18-cv-00804 Document 12-1Filed
                                      Filed 12/10/18Page
                                          11/09/18   Page  1210
                                                         1 of of PageID
                                                                 56 PageID
                                                                        #: 8#: 90
CaseCase
     4:18-cv-00804-ALM Document1-1
         4:18-cv-00804 Document 12-1Filed
                                      Filed 12/10/18Page
                                          11/09/18   Page  1310
                                                         2 of of PageID
                                                                 56 PageID
                                                                        #: 9#: 91
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           3 of1410ofPageID
                                                                      56 PageID #: 92
                                                                            #: 10
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           4 of1510ofPageID
                                                                      56 PageID #: 93
                                                                            #: 11
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           5 of1610ofPageID
                                                                      56 PageID #: 94
                                                                            #: 12
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           6 of1710ofPageID
                                                                      56 PageID #: 95
                                                                            #: 13
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           7 of1810ofPageID
                                                                      56 PageID #: 96
                                                                            #: 14
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           8 of1910ofPageID
                                                                      56 PageID #: 97
                                                                            #: 15
Case 4:18-cv-00804-ALM
   Case                 Document1-1
         4:18-cv-00804 Document  12-1Filed
                                        Filed 12/10/18Page
                                           11/09/18     Page
                                                           9 of2010ofPageID
                                                                      56 PageID #: 98
                                                                            #: 16
Case 4:18-cv-00804-ALM
  Case                 Document
        4:18-cv-00804 Document   12-1
                               1-1      Filed
                                    Filed     12/10/18
                                           11/09/18    Page
                                                     Page    2110
                                                          10 of of PageID
                                                                   56 PageID #: 99
                                                                          #: 17
CaseCase
    4:18-cv-00804-ALM  Document 1-2
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 22
                                                            of 4ofPageID
                                                                   56 PageID #: 100
                                                                         #: 18




                    EXHIBIT B
       CaseCase
           4:18-cv-00804-ALM  Document 1-2
                4:18-cv-00804 Document 12-1 Filed
                                             Filed11/09/18
                                                   12/10/18 Page
                                                             Page2 23
                                                                   of 4ofPageID
                                                                          56 PageID #: 101
                                                                                #: 19




    SR.M
    U. S. Snull Bu'.int'.'. Admini'.tr.11Jon
                                                                    U.S. Small Business Administration

                                                                                    NOTE

 SBA Loan #


 SBA Loan Name                  Carl's Jr.


 Date                            l2-l 0-2015


 Loan Amount                    $ 1,684,000.00


 Interest Rate                   Variable


 Borrower                        Burge rs , Buns & Beverage, Inc.


 Operating Company NIA


 Lender                          BankUnited, N.A.


1. PROMISE TO PAY:
In return for the Loan, Borrower promises to pay to the order of Lender the amount of One Million Six Hundred Eighty-four
Thous and a nd 00/100 Dollars , interest on the unpaid principal balance, and a ll other amounts required by this Note.
2. DEFINITIONS :
"Collateral" means any propeny taken as security for payment of this Note or any guarantee of this Note.
"Guarantor" means each person or entity that signs a guarantee of payment of this Note.
"Loan" means the loan evidenced by this Note.
"Loan Documents" means the documents related to this loan signed by Borrower, any Guarantor, or anyone who pledges collateral.
"SBA" means the Small Business Administration, an Agency of the United States of America.
3. PAYMENT TERMS:
     Borrower must make all payments at the place Lender designates. The payment terms for this Note are:
     The interest rate on this Note will fluctuate. The initial interest rate is 5.25 %per year. This initial rate is the"Prime Rate in effect on
     the first business day of the month in which SBA received the loan application, plus 2.00 %. The initial interest rate must remain in
     effect until the first change period begins unless reduced in accordance with SOP 50 10."
     Borrower must pay a total of 6 payments of interest only on the disbursed principal balance beginning one month from the month
     this Note is dated and every month thereafter; payments must be made on the fifteenth cale ndarda y in the months they are due.
     Borrower must pay principal and interest payments of $10,091.33 every month beginning seve n months from the month this Note
     is dated; payments must be made on the fiftee nth cale ndarday in the months they are due.
     Lender will apply each installment payment first to pay interest accrued to the day Lender receives the payment, then to bring
    principal current, then to pay any late fees, and will apply any remaining balance to reduce principal.
     Lender and Borrower may agree to pay an additional amount into an escrow account for payment of real estate taxes and required
     insurance related to commercial real estate securing the loan. Any such account must comply with SOP 50 10.
    The interest rate will be adjusted everycale ndarquarter(the "change period").
    The "Prime Rate" is the Prime Rate in effect on the first business day of the month (as published in the Wall Street Journal
     newspaper) in which SBA received the application, or any interest rate change occurs. Base Rates will be rounded to two decimal
    places with .004 being rounded down and .005 being rounded up.
    The adjusted interest rate will be 2.00 %above the Prin1e Rate. Lender will adjust the interest rate on the firs t calendar day of each
    change period. The change in interest rate is effective on that day whether or not Lender gives Borrower notice of the change .
SBA Fonn 147 (06.03.()2) Vemon 4.1                                                                                                         Page 113
       CaseCase
           4:18-cv-00804-ALM  Document 1-2
                4:18-cv-00804 Document 12-1 Filed
                                             Filed11/09/18
                                                   12/10/18 Page
                                                             Page3 24
                                                                   of 4ofPageID
                                                                          56 PageID #: 102
                                                                                #: 20



      The spread as identified in the Note may not be changed during the life of the Loan without the written agreement of the Borrower.
      For variable rate loans , the interest rate adjustment period may not be changed without the written consent of the Borrower.
      Lender must adjust the payment amount at least annually as needed to amortize principal over the remaining term of the note.
      If SBA purchases the guaranteed portion of the unpaid principal balance, the interest rate becomes fixed at the rate in effect at the
      time of the earliest uncured payment default. If there is no uncured payment default, the rate becomes fixed at the rate in effect at the
      time of purchase.
      Loa n Pre paymmt
      Notwithstanding any provision in this Note to the contrary:
                     Bom>we r may pre pay this Note. Borrower may prepay 20 percent or less of the unpaid principal balance at any time
                     without notice. If Borrower prepays more than 20 percent and the Loan has been sold on the secondary market, Borrower
                     must:
                       a. Give Lender written notice;
                       b. Pay all accrued interest; and
                       c. If the prepayment is received less than 2 1 days from the date Lender receives the notice, pay an amount equal to 21
                          days' interest from the date lender receives the notice, less any interest accrued during the 21 days and paid under
                          subparagraph b., above.
                     If Borrower does not prepay within 30 days from the date Lender receives the notice, Borrowe r must give Lender a new
                     notice.
                     S ubsidy Reco upme ntFee. When in any one of the first three years from the date of initial disbu rsement Borrower
                     voluntarily prepays more than 25 % of the outstanding principal balance of the loan , Borrower must pay to Lender on
                     behalf of SBA a prepayment fee fo r that year as follows:
                       a. During the first year after the date of initial disbursement, 5 % of the total prepayment amount;
                       b. During the second year after the date of initial disbursement, 3 % of the total prepayment amount; and
                       c. During the third year after the date of initial disbursement, 1 % of the total prepayment amount.
    All remaining principal and accrued interest is due and payable 25 years and 6 months from date of Note.
    ute Charge: !fa payment on this Note is more than I O days late, Lender may charge Borrower a late fee of up to 5.00 % of the
    unpaid portion of the regularly scheduled payment.
4. DEFAULT: Borrower is in default under this Note if Borrower does not make a payment when due under this Note, or if Borrower
or Operating Company:
    A. Fails to do anything required by this Note and other Loan Documents;
    B. Defaults on any other loan with Lender:
    C. Does not preserve, or account to Lender's satisfaction for, any of the Collateral or its proceeds;
    D. Does not disclose , or anyone acting on their behalf does not disclose. any material fact to Lender or SBA ;
    E. Makes, or anyone acting on the ir behalf makes, a materially false or misleading representation to Lender or SBA ;
    F. Defaults on any loan or agreement with another creditor, if Lender believes the default may materially affect Borrower's ability
    to pay this Note;
    G. Fails to pay any taxes when due
    H. Becomes the subject of a proceeding under any bankruptcy or insolvency law;
    I. Has a receiver or liquidator appointed for any part of their business or property;
    J. Makes an assignment for the benefit of creditors;
    K. Has any adverse change in financial condition or business operation that Lender believes may materially affect Borrower's
    ability to pay this Note;
    L.    Reorganizes. merges, consolidates, or otherwise changes ownership or business structure without Lender's prior written
    consent; or
    M. Becomes the subject of a civil or criminal action that Lender believes may materially affect Borrower's ability to pay this Note.
5. LEND ER'S RIG HTS IF T HERE IS A DEFAULT:                 Without notice or demand and without giving up any of its rights, Lender
may:
    A. Require inunediate payment of all amounts owing under this Note;
    B. Collect all amounts owing from any Borrower or Guarantor;
    C. File suit and obtain judgment;
    D . Take possession of any Collateral ; or
    E. Sel1, lease, or otherwise dispose of, any Collateral at public or private sale, with or without advertisement.

SBA Form 147 (06,03,02) Vmoon 4 I                                                                                                        Page 2/3
       CaseCase
           4:18-cv-00804-ALM  Document 1-2
                4:18-cv-00804 Document 12-1 Filed
                                             Filed11/09/18
                                                   12/10/18 Page
                                                             Page4 25
                                                                   of 4ofPageID
                                                                          56 PageID #: 103
                                                                                #: 21



6. LEN DER'S GENERAL POWERS :                Without notice and without Borrower's consent, Lender may:
      A. Bid on or buy the Collateral al its sale or the sale of another lienholder, at any price it chooses;
      B. Incur expenses to collect amounts due under this Note, enforce the terms of this Note or any other Loan Document, and preserve
      or dispose of the Collateral. Among other things , the expenses may include payments for property taxes, prior liens. insurance,
      appraisals, environmental remediation costs, and reasonable attorney's fees and costs. If Lender incurs such expenses, it may
      demand immediate repayment from Borrower or add the expenses to the principal balance;
      C. Release anyone obligated to pay this Note;
      D. Compromise, release, renew, extend or substitute any of the Collateral; and
      E. Take any action necessary to protect the Collateral or collect amounts owing on this Note.
7. WHEN FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted and enforced under federal law,
including SBA regulations. Lender or SBA may use state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and othe r purposes. By using such procedures , SBA does not waive any federal immunity from state or local control,
penalty, tax, or liability. As to this Note, Borrower may not claim or assert against SBA any local or state law to deny any obligation,
defeat any claim of SBA, or preempt federal Jaw.
8. S UCCESS ffiS AND ASS IGNS:             Under this Note, Borrower and Operating Company include the successors of each, and Lender
includes its successors and assigns.
9. GENERAL PROVISIONS:
      A.   All individuals and entities signing this Note are jointly and severally liable.
      B. Borrower waives all sureryship defenses.
      C. Borrower must sign all documents necessary at any time to comply with the Loan Documents and to enable Lender to acquire,
      perfect, or maintain Lender's liens on Collateral.
      D. Lender may exercise any of its rights separately or together, as many times and in any order it chooses. Lender may delay or
      forgo enforcing any of its rights without giving up any of them.
      E. Borrower may not use an oral statement of Lender or SBA to contradict or alter the written tem1s of this Note.
      F. If any part of this Note is unenforceable , all other parts remain in effect.
      G. To the extent allowed by law, Borrower waives all demands and notices in connection with this Note, including presentment,
      demand, protest, and notice of dishonor. Borrower also waives any defenses based upon any claim that Lender did not obtain any
      guarantee; did not obtain, perfect, or maintain a lien upon Collateral; impaired Collateral ; or did not obtain the fair market value of
      Collateral at a sale.
10. STATE-S PECIFIC PROVISIONS:
      NONE

11. BORROWER'S NAME(S) AND S lCNATURE(S):
By sig ning below,eac hindividu al or entity becomesobligated under this Note as Borrower.
BORROWER:




SBA Fonn 147 (06.oH)2) Ve"'°" 4 I                                                                                                       Page 3/3
CaseCase
    4:18-cv-00804-ALM  Document 1-3
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 26
                                                            of 2ofPageID
                                                                   56 PageID #: 104
                                                                         #: 22




                   EXHIBIT C
   CaseCase
       4:18-cv-00804-ALM  Document 1-3
            4:18-cv-00804 Document 12-1 Filed
                                         Filed11/09/18
                                               12/10/18 Page
                                                         Page2 27
                                                               of 2ofPageID
                                                                      56 PageID #: 105
                                                                            #: 23



                                       LOAN AGREEMENT

   THIS LOAN AGREEMENT ("Agreement") is made December 10, 2015 between the Borrower and
Lender identified in the attached Authorization issued by the U.S. Small Business Administration
("SBA") to Lender, dated September 29, 2015, SBA Loan Number               ("Authorization").
    SBA has authorized a guaranty of a loan from Lender to Borrower for the amount and under the
terms stated in the attached Authorization (the "Loan")
   In consideration of the promises in this Agreement and for other good and valuable consideration,
Borrower and Lender agree as follows:
     1. Subject to the terms and conditions of the Authorization and SSA's Participating Lender Rules
        as defined in the Guarantee Agreement between Lender and SBA, Lender agrees to make the
        Loan if Borrower complies with the following "Borrower Requirements". Borrower must:

        a. Provide Lende r with all certifications, documents or other infor\l'Tlation Lender is required by
           the Authorization to obtain from Borrower or any third party;
        b. Execute a note and any other documents required by Lender; and
        c. Do everything necessary for Lender to comply with the terms and conditions of the
           Authorization .

    2. The terms and conditions of this Agreement:

        a. Are binding on Borrower and Lender and their successors and assigns;
           and
        b. Will remain in effect after the closing of the Loan.

     3. Failure to abide by any of the Borrower Requirements will constitute an event of default under
        the note and other loan documents


BORROWER:




LENDER:
CaseCase
    4:18-cv-00804-ALM  Document 1-4
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 28
                                                            of 4ofPageID
                                                                   56 PageID #: 106
                                                                         #: 24




                   EXHIBIT D
     CaseCase
         4:18-cv-00804-ALM  Document 1-4
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page2 29
                                                                 of 4ofPageID
                                                                        56 PageID #: 107
                                                                              #: 25




                                                                             U.S. Small Business Administration

                                                                       UNCONDITIONAL GUARANTEE


 SBA Loan#


 SBA Loan N ame                       Carl's Jr.


 Guarantor                            AS D Kite he n, Inc.


 Borrower                             Bu rgers, Buns & Beveragesµic.


 Lender                               BankUnitcd, N.A.


 Date                                 12-10-2015


 Note Amount                          $1,684,000.00


I. GUARANTEE :
Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee remains in effect until the Note is paid
in full. Guarantor must pay all amounts due under the Note when Lender makes written demand upon Guarantor. Lender is not required to seek
payment from any other source before demanding payment from Guarantor.
2.     OTE:
The "Note" is the promissory note dated 12-10-20 I 5 in the principal amount of One Million Six Hundred Eighty-four Thousand and 00/ 100
Dollars, from Borrower to Lender. It includes any assumption, renewal , substitution . or replacement of the Note. and multiple notes under a l ine of
credit.
3. DEFINITIONS:
"Co llateral " means any property taken as security for payment of the Note or any guarantee of the Note.
"Loan" means the loan evidenced by the Note.
"Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other guarantor, or anyone who pledges Collateral.
"SBA" means the Small Business Administration, an Agency of the United States of America.
4. LEND ER'S GENERAL POWERS:
Lender may take any o f the following actions at any time, without notice, without Guarantor's consent, and without making demand upon Guarantor.
            A. Modi fy the terms o f the Note or any other Loan Document except to increase the amounts due under the Note;
            B . Refrain from taking any action on the Note, the Collateral, or any guarantee:
            C. Release any Borrower or any guarantor of the Note;
            D . Compromise or settle with the Borrower or any guarantor of the Note;
            E. Substitute or release any of the Collateral, whether or not Lender receives anything in return ;
             F. Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private sale. with or without advertisement;
            G . Bid or buy at any sale of Collateral by Lender or any other l ienholder. at any price Lender chooses; and
            H . Exercise any rights it has, including those in the Note and other Loan Documents.
These actions wi ll not release or reduce the obligations of Guarantor or create any rights or claims against Lender.
5. FE DERAL LAW:
When SBA is the holder. the Note and this Guarantee will be construed and enforced under federal law, including SBA regulations. Lender or SBA may
use state or local procedures for filing papers. recording documents. giving notice, foreclosing liens. and other purposes. By using such procedures.
SBA does not waive any federal immunity from state or local control , penalty. tax, or liability . A s to this Guarantee, Guarantor may not claim or assert
any local or state law against SBA to deny any obligation, defeat any claim of SBA, or preempt federal law .
6. RIGHTS, NOTICES, AND DEFENSESTHAT GUARANTOR WAIVES:
To the extem permitted by law ,


SBA Fo rm 14-8 ( 10198) P~vi ous edi1ions obsolete-                                                                                                   Page I
     CaseCase
         4:18-cv-00804-ALM  Document 1-4
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page3 30
                                                                 of 4ofPageID
                                                                        56 PageID #: 108
                                                                              #: 26


            A. Guarantor waives all rights to:
                    1) Require presentment, protest, or demand upon Borrower;
                    2) Redeem any Collateral before or after Lender disposes of it;
                    3) Have any disposition of Collateral advertised: and
                    4) Require a valuation of Collateral before or after Lender disposes of it.
            B. Guarantor waives any notice of:
                     I) Any default under the Note;
                    2) Presentment, dishonor. protest. or demand:
                    3) Execution of the Note;
                    4) Any action o r inaction on the Note or Collateral, such as disbursements, payment, nonpayment, acceleration, intent to accelerate,
                       assignment, collection activity, and incurring enforcement expenses;
                    5) Any change in the financial condition or business operations of Borrower or any guarantor:
                    6) Any changes in the terms of the Note or other Loan Documents. except increases in the amounts due under the Note; and
                    7) The time or place of any sale or other disposition of Collateral.
            C. Guarantor waives defenses based upon any claim that:
                    I)   Lender failed to obtain any guarantee:
                    2)   Lender failed to obtain, perfect, or maintain a security interest in any property offered or taken as Collateral;
                    3)   Lender or others improperly valued or inspected the Collateral ;
                    4)   TI1e Collateral changed in value, or was neglected, lost, destroyed, or underinsured ;
                    5)   Lender impaired the Collateral:
                    6)   Lender did not dispose of any of the Collateral:
                    7)   Lender did not conduct a commercially reasonable sale;
                    8) Lender did not obtain the fair market value of the Collateral:
                    9) Lender did not make or perfect a claim upon the death or disabil ity of Borrower or any guarantor of the Note:
                   10) The financial condition of Borrower or any guarantor was overstated or has adversely changed;
                   11) Lender made errors or omissions in Loan Documents or administration of the Loan;
                   12) Lender did not seek payment from the Borrower, any other guarantors. or any Collateral before demanding payment from Guarantor;
                   13) Lender impaired Guarantor's suretyship rights;
                   14) Lender mod ified the Note terms, other than to increase amounts due under the Note. If Lender modifies the Note to increase the
                       amounts due under the Note without Guarantor's consent, Guarantor will not be liable for the increased amounts and related interest and
                       expenses, but remains liable for all other amounts;
                   15) Borrower has avoided liabi lity on the Note: or
                   16) Lender has taken an action allowed under the Note, this Guarantee, or other Loan Documents.

7. DUTIES AS TO COLLATERAu
Guarantor will preserve the Collateral pledged by Guarantor to secure this Guaramee. Lender has no duty to preserve or dispose of any Collateral.
8. SUCCESS ORSAND ASSIGNS:
Under this Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.
9 . GENERAL PROVISIONS:
            A . ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender incurs to enforce this Guarantee, including, but not limited
                to, attorney's fees and costs.
            B. SBA NOT A CO-GUA RA NTOR. Guarantor's liability will continue even if SBA pays Lender. SBA is not a co-guarantor with Guarantor.
                Guarantor has no right of contribution from SBA.
            C. SUB ROGATION RIGHTS. Guarantor has no subrogation rights as to the Note or the Collateral until the Note is paid in full.
            D. JOINT AND SEVERAL LIABILITY. All individuals and entities signing as Guarantor are jointly and severally liable.
            E. DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply with the Loan Documents and to enable
                Lender to acquire . perfect, or maintain Lender's liens on Collateral .
            F. FINANCIAL STATEMENTS. Guarantor must give Lender financial statements as Lender requires.
            G. LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights separately or together, as many times as it
                chooses. Lender may delay or forgo enforcing any of its rights without losing or impairing any of them.
            H. ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or alter the written terms of the Note or this
                Guarantee. or to raise a defense to this Guarantee.
             I. SEVERA BILITY . If any part of this Guarantee is fou nd to be unenforceable, all other parts will remain in effect.
            J. CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by Lender as to the Loan.

10. STATE-SPECIFIC PROVISIONS:
SBA f o m1 148 (1 0/98) Pre vious editions obsolete                                                                                                      Page 2
     CaseCase
         4:18-cv-00804-ALM  Document 1-4
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page4 31
                                                                 of 4ofPageID
                                                                        56 PageID #: 109
                                                                              #: 27


               NONE
11. GUARANTOR ACKNOWLEDGMENT OF TERMS.
Guarantor acknowledges that Guarantor has read and understands the significance of all terms of the Note and this Guarantee. including all waivers.
12. GUARANTOR NAME(S) AND SIGNATURE(S):
By s ig ning below, e adl individua I ore ntity be come sobliga ted as Guarantor u nder this Guara ntee.

GUARANTOR:

AS D Kite hen, Inc.



By   S•m~-:,;,,~s:.:-- ~




SBA Fo m, 148 ( 10198) Prt:vious editions obsolete                                                                                              Page 3
CaseCase
    4:18-cv-00804-ALM  Document 1-5
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 32
                                                            of 4ofPageID
                                                                   56 PageID #: 110
                                                                         #: 28




                    EXHIBIT E
     CaseCase
         4:18-cv-00804-ALM  Document 1-5
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page2 33
                                                                 of 4ofPageID
                                                                        56 PageID #: 111
                                                                              #: 29




                                                                             U.S. Small Business Administration

                                                                        UNCONDITIONAL GUARANTEE


 SBA Loan#


 SBA Loan Name                      Carl's Jr.


 Guarantor                          AuUah~ Darwish
                                                   s.   ~
 Borrower                           Burge rs , Buns & Bc vc ragcs/nc.


 Lender                             BankUnired, N.A


 Date                               12-10-2015


 Note Amount                        $1,684,000.00


I. GUARANTEE:
Guarantor uncond itionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee remains in effect until the Note is paid
in full. Guarantor must pay all amounts due under the Note when Lender makes written demand upon Guarantor. Lender is not required to seek
payment from any other source before demanding payment from Guarantor.
2. NOTE:
The "Note" is the promissory note dated 12-10-2015 in the principal amount of One Million Six Hundred Eighty-four Thousand and 00/100
Dollars, from Borrower to Lender. It includes any assumption. renewal, substitution, or replacement of the Note, and multiple notes under a line of
credit.
3. DEFINITIONS:
"Collateral" means any property taken as security for payment of the Note or any guarantee of the Note.
"Loan" means the loan evidenced by the Note.
"Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other guarantor, or anyone who pledges Collateral.
"SBA" means the Small Business Administration, an A gency of the United States of America.
4. LENDER'S GENERAL POWERS:
Lender may take any of the following actions at any time. without notice. without Guarantor's consent, and without making demand upon Guarantor.
           A. Modify the terms of the Note or any other Loan Document except to increase the amounts due under the Note;
           B . Refrain from taking any action on the Note, the Collateral. or any guarantee;
           C. Release any Borrower or any guarantor of the Note;
           D. Compromise or settle w ith the Borrower or any guarantor of the Note;
           E. Substitute or release any of the Collateral. whether or not Lender receives anything in return;
            F. Foreclose upon or otherwise obtain, and d ispose of, any Collateral at public or private sale, with or without advertisement ;
           G. Bid or buy at any sa le of Collateral by Lender or any other lienholder. at any price Lender chooses; and
           H . Exercise any rights it has, includ ing those in the Note and other Loan Documents.
These actions will not release or reduce the obligations of Guarantor or create any rights or claims against Lender.
5. FEDERAL LAW:
When SBA is the holder. the Note and this Guarantee w ill be construed and enforced under federal law, including SBA regulations. Lender or SBA may
use state or local procedures for filing papers, recording documents, giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control , penalty. tax , or liabil ity. A s to this Guarantee, Guarantor may not claim or assen
any local or state law against SBA to deny any obligation, defeat any claim of SBA. or preempt federal law.
6. RIGHTS, NOTICES, AND DEFENSESTHAT GUARANTOR WAIVES:
To the extent permitted by law .


SBA Fo nn 148 ( 10198) P~vious editions obsolere                                                                                                      Page I
      CaseCase
          4:18-cv-00804-ALM  Document 1-5
               4:18-cv-00804 Document 12-1 Filed
                                            Filed11/09/18
                                                  12/10/18 Page
                                                            Page3 34
                                                                  of 4ofPageID
                                                                         56 PageID #: 112
                                                                               #: 30


            A. Guarantor waives all rights to:
                    1) Require presentment, protest, or demand upon Borrowe r;
                    2) Redeem any Collateral before or after Lender d isposes of it;
                    3) Have any d isposition of Collateral advenised ; and
                    4) Requ ire a valuation of Collateral before o r after Lender disposes of it.
            B . Guarantor waives a ny notice of:
                    1) Any default under the Note;
                    2) Presentment, dishonor. protest. or demand;
                    3) Execution of the Note;
                    4) Any action or inaction on the Note or Collateral. such as disbursements. payment, nonpayment. acceleration, intent to accelerate,
                       assignment. collection activity, and incurring enforcement expenses;
                    5) Any change in the financ ial condition or business operations of Bo rrower or any guarantor;
                    6) Any changes in the terms of the Note or other Loan Documents, except increases in the amounts due under the Note; and
                    7) The time or place of any sale or other disposition of Collateral .
            C. Guarantor waives defenses based upon any claim that :
                    I) Lender fa iled to obtain any guarantee;
                    2) Lender fa iled to obtain. perfect. or maintain a security interest in any property offered or taken as Collateral;
                    3) Lender or others improperly valued or inspected the Collateral ;
                    4) The Collateral changed in value, or was neglected. lost, destroyed, or underinsured;
                    5) Lender impaired the Collate ral:
                    6) Lender did not dispose of any of the Collateral ;
                    7) Lender did not conduct a comme rcially reasonable sale;
                    8) Lender did not obtain the fair market value of the Collateral ;
                   9) Lender did not make or perfect a claim upon the death or disability of Borrower or any guarantor of the Note;
                  IO) The finan cial cond ition of Borrower or any guarantor was overstated or has adversely changed;
                  11) Lender made errors or omissions in Loan Documents or administration of the Loan:
                  12) Lender did not seek payment from the Borrower, any other guarantors. or any Collateral before demanding payment from Guarantor:
                  13) Lender impaired Guarantor's suretyship rights;
                  14) Lender modified the Note terms. other than to increase amounts due under the Note. If Lender modifies the Note to increase the
                      amounts due under the Note without Guarantor's consent , Guarantor will not be liable for the increased amounts a nd related interest and
                      expenses, but remains liable for all other amounts;
                  15) Borrower has avoided liabil ity on the Note; or
                  16) Lender has taken an action allowed under the Note. this Guarantee, or other Loan Documents.

7. DUTIES AS TO COLLATERAL:
Guarantor will preserve the Colla1eral pledged by Guarantor to secure this Guarantee. Lender has no duty to preserve or dispose of any Collateral.
8. SUCCESSORSAND ASS IGNS:
Under this Guarantee. Guarantor includes heirs and successors. and Lender includes its successors and assigns.
9. GENERAL PROVISIONS :
            A. ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender incurs to enforce this Guarantee, including, but not limited
               to, attorney's fees and costs.
            B. SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA is not a co-gua rantor with Guarantor.
               Guarantor has no right of contribution from SBA.
            C. SUBROGATION RIGHTS . Guarantor has no subrogation rights as to the Note or the Collateral until the Note is paid in fu ll .
            D. JOINT AND SEVERAL LIABILITY. All individuals and entities sign ing as Guarantor are jointly and severally liable.
            E. DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply with the Loan Documents and to enable
               Lender to acquire, perfect, or maintain Lender's liens on Collateral.
            F . FINANCIAL STATEMENTS. Guarantor must give Lender financial statements as Lender requires.
           G. LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights separately or together, as many times as it
              c hooses. Lender may delay or forgo enforcing any of its rights without losing or impairing any of them.
           H . ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or alter the written terms of the Note or this
               Guarantee, or to raise a defense to this Guarantee.
             I. SEVERABILITY. If any part of this Guarantee is found to be unenforceable, all other parts will remain in effect.
            J. CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by Lender as to the Loan .
10. STATE-SPECIFIC PROVISIONS:
SBA Form 148 ( 10198) Previous editions obsolet,:                                                                                                         Page 2
      CaseCase
          4:18-cv-00804-ALM  Document 1-5
               4:18-cv-00804 Document 12-1 Filed
                                            Filed11/09/18
                                                  12/10/18 Page
                                                            Page4 35
                                                                  of 4ofPageID
                                                                         56 PageID #: 113
                                                                               #: 31


               NONE
 11 . G UARANTOR ACKNOWLEDGMENT OF' TERMS .
 Guarantor acknowledges that Guarantor has read and understands the significance of all tenns of the Note and this Guarantee, including all waivers.
 12. GUARANTOR NAME(S) AND SIGNATURE(S):

::~iJ~"r;;;;J}"G"'rn,ro, ond,,~• Go,rnnre,.
   Aullah, lt Danvis h, Individually
              5.




SBA Fo nn 148 ( 10/98) P~ vious editions obsolete                                                                                                Page 3
CaseCase
    4:18-cv-00804-ALM  Document 1-6
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 36
                                                            of 4ofPageID
                                                                   56 PageID #: 114
                                                                         #: 32




                    EXHIBIT F
     CaseCase
         4:18-cv-00804-ALM  Document 1-6
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page2 37
                                                                 of 4ofPageID
                                                                        56 PageID #: 115
                                                                              #: 33




                                                                             U.S. Small Business Administration

                                                                       UNCONDITIONAL GUARANTEE


 SBA Loan It


 SBA Loan Name                      Cari's Jr.


 Guarantor                          SamM Danvish


 Borrower                            Burgers, Buns & BeveragesJnc.


 Lender                              Ba nkUnitcd, N.A.


 Date                                12-10-20 15


 Note Amount                        $1,684,000.00


I. GUARANTEE:
Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note . This Guarantee remains in effect until the Note is paid
in full. Guarantor must pay all amounts due under the Note when Lender makes written demand upon Guarantor. Lender is not required to seek
payment from any other source before demanding payment from Guarantor.
2.    OTE:
The "Note" is the promissory note dated 12-10-2015 in the principal amount of O ne Millio n S ix Hundred Eighty-four Tho usand and 00/ 100
Dollars, from Borrower to Lender. It includes any assumption, renewal , substitution , or replacement of the Note, and mul tiple notes under a line of
credit.
3. DEFINITIONS:
"Collateral" means any property taken as security for payment of the Note or any guarantee of the Note.
"Loan " means the loan evidenced by the Note.
"Loan Documents·· means the documents related to the Loan signed by Borrower, Guarantor or any other guarantor. or anyone who pledges Collateral.
"SBA" means the Small Business Administration. an Agency of the United States of America.
4. LEND ER 'S GENERAL POWERS:
Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and without making demand upon Guarantor.
           A . Modify the terms of the Note o r any other Loan Document except to increase the amounts due under the Note:
            B. Refrain from taking any action on the Note, the Collateral, or any guarantee;
            C. Release any Borrower or any guarantor of the Note;
           D. Compromise or settle with the Borrower or any guarantor of the Note;
            E. Substitute or release any of the Collateral, whether or not Lender receives anything in return :
            F . Foreclose upon or otherwise obtain, and d ispose of, any Collateral at public or private sale, with or without advenisement;
           G. Bid or buy at any sale of Collateral by Lender or any other lienholder, at any price Lender chooses; and
           H. Exercise any rights it has, including those in the Note and other Loan Documents.
These actions will not release or reduce the obligations of Guarantor or create any rights or claims against Lender.
5. FEDERAL LAW:
When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law, including SBA regulations. Lender o r SBA may
use state or local procedures for fil ing papers. recording documents. giving notice. foreclosing liens. and other purposes. By using such procedures.
SBA does not waive any fede ral immunity from state or local control. penalty. tax. or liability. As to this Guarantee, Guarantor may not claim or assert
any local or state law against SBA to deny any obligation. defeat any claim of SBA. or preempt federal law.
6. RIGHTS , NOTICES, AN D DEFENSES T HAT GUARANTOR WAIVES:
To the extent perm itted by law,


SRA Fonn 148 ( 10198) Prt"ious editio ns obsolele                                                                                                   Page I
     CaseCase
         4:18-cv-00804-ALM  Document 1-6
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page3 38
                                                                 of 4ofPageID
                                                                        56 PageID #: 116
                                                                              #: 34


          A. Guarantor waives all rights to:
                   I) Require presentment. protest. or demand upon Borrower;
                  2) Redeem any Collateral before or after Lender disposes of it;
                  3) Have any disposition of Collateral advertised; and
                  4) Require a valuation of Collateral before or after Lender disposes of it.
           B . Guarantor waives any notice of:
                   1) Any default under the Note;
                  2) Presentment, dishonor. protest, or demand:
                  3) Execution of the Note:
                  4) Any action or inaction on the Note or Collateral , such as disbursements, payment, nonpayment, acceleration , intent to accelerate,
                     assignment. collection activity, and incurring enforcement expenses:
                  5) Any change in the financial condition or business operations of Borrower or any guarantor:
                  6) Any changes in the terms of the Note or other Loan Documents. except increases in the amounts due under the Note; and
                  7) The time or place of any sale or other disposition of Collateral.
           C. Guarantor waives defenses based upon any claim that:
                   I) Lender failed to obtain any guarantee;
                  2) Lender failed to obtain. perfect. or maintain a security interest in any propeny offered or taken as Collateral;
                   3) Lender or othe rs improperly valued or inspected the Collateral;
                  4) The Collateral changed in value, or was neglected , lost, destroyed, or underinsured;
                   5) Lender impaired the Collateral:
                   6) Lender did not dispose of any of the Col lateral;
                   7) Lender did not conduct a comme rcially reasonable sale:
                   8) Lender did not obtain the fair market value of the Collateral;
                   9) Lender did not make or perfect a claim upon the death or disability of Borrower or any guarantor of the Note;
                 10) The fi nancial condition of Borrower or any guarantor was overstated or has adversely changed;
                 11) Lender made errors or omissions in Loan Documents or administration of the Loan;
                 12) Lender did not seek payment from the Borrower, any other guarantors, or any Collateral before demanding payment from Guarantor;
                 13) Lender impaired Guarantor's suretyship rights:
                 14) Lender modified the Note terms, other than to increase amounts due under the Note. If Lender modifies the Note to increase the
                     amounts due under the Note without Guarantor's consent, Guarantor will not be liable for the increased amounts and related interest and
                     expenses. but remains liable fo r all other amounts;
                 15) Borrower has avoided liability on the Note; or
                 16) Lender has taken an action allowed under the Note, this Guarantee, or other Loan Documents.

7. DUTIES AS TO COLLATERAL:
Guarantor will preserve the Collateral pledged by Guaramor to secure this Gua rantee. Lender has no duty to preserve or dispose of any Collateral.
8. SUCCESSORSAND ASSIGNS:
Under this Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.
9. GENERAL PROVISIONS:
      A . ENFORCEMENT EXPENSES . Guarantor promises to pay all expenses Lender incurs to enforce this Guarantee, including, but not limited
          to, attorney's fees and costs.
      B. SBA NOT A CO-GUARANTOR. Guarantor's liability will cominue even if SBA pays Lender. SBA is not a co-gua rantor with Guarantor.
          Guarantor has no right of contribution from SBA.
      C. SUBROGATION RIGHTS . Guarantor has no subrogation rights as to the Note or the Collateral until the Note is paid in full.
           D. JOINT AND SEVERAL LIABILITY . All individuals and entities signing as Guarantor a re jointly and severally liable.
            E. OOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply with the Loan Documents and to e nable
               Lender to acquire. perfect, or maintain Lender's liens on Collateral.
           F. FINANCIAL STATEMENTS . Guarantor must give Lender financial statements as Lender requires.
           G. LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights separately or together, as many times as it
              chooses. Lender may delay or forgo enforcing any of its rights without losing or impai ring any of them.
           H. ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contrad ict o r alter the written terms of the Note or this
              Guarantee. or to raise a defense to this Guarantee.
             I. SEVERABILITY. If any pan of this Guarantee is found to be unenforceable, all other pans will remain in effect.
            J . CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by Lender as to the Loan.
10. STATE-S PECIFIC PROVISIONS:
SBA Fom1 148 ( 10/98) P~ vious editions obsolete                                                                                                       Page 2
     CaseCase
         4:18-cv-00804-ALM  Document 1-6
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page4 39
                                                                 of 4ofPageID
                                                                        56 PageID #: 117
                                                                              #: 35


              NONE
11. GUARANTOR AC KNOWU:DGMENT OF TERMS .
Guarantor acknowledges that Guarantor has read and understands the significance of all terms of the Note and this Guarantee, including all waivers.
12. G UARANTOR NAM E(S ) AND SlGNATURE(S):
By signing below, eadl individual or entity become sobligatedas Guarantor under this Guarantee.

G UARANTOR:



~~~~-~-z~




SBA Fonn 148 (10198) Pre,,ious edi1ions obsolclc                                                                                                Page 3
CaseCase
    4:18-cv-00804-ALM  Document 1-7
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 40
                                                            of 4ofPageID
                                                                   56 PageID #: 118
                                                                         #: 36




                   EXHIBIT G
      CaseCase
          4:18-cv-00804-ALM  Document 1-7
               4:18-cv-00804 Document 12-1 Filed
                                            Filed11/09/18
                                                  12/10/18 Page
                                                            Page2 41
                                                                  of 4ofPageID
                                                                         56 PageID #: 119
                                                                               #: 37




                                                                              U.S. Small Business Administration

                                                                        UNCONDITIONAL GUARANTEE

 SBA Loan#


 SBA Loan Name                        Cart's Jr.


 Guarantor                            Skinny IT corp


 Borrower                             Burgers, Bu ns & Bevemgesµic.


 Lender                               BankUnitcd, N.A.


 Date                                  12-10-2015


 Note Amount                          $1 , 684,000.00


I . GUARANTEE:
Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee remains in effect until the Note is paid
in full. Guarantor must pay all amounts due under the Note when Lender makes written demand upon Guarantor. Lender is not required to seek
payment from any other source before demanding payment from Guarantor.
2. NOTE:
The "Note" is the promissory note dated 12-10-20 I 5 in the principal amount of O ne Million Six Hundred Eighty-four Thousand and 00/ 100
Dollars. from Borrower to Lender. It includes any assumption , renewal , substitution, or replacement of the Note, and multiple notes under a line of
credit.
3. DEFINITIONS:
"Col lateral " means any property taken as security for payment of the Note or any guarantee of the Note.
"Loan" means the loan evidenced by the Note.
"Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other guarantor, or anyone who pledges Collateral.
"SBA" means the Small Business Administration, an Agency of the United States of America.
4. LENDER'S GENERAL POWERS:
Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and without making demand upon Guarantor.
            A. Modify the terms of the Note or any other Loan Document except to increase the amounts due under the Note:
            B. Refrain from taking any action on the Note, the Collateral. or any guarantee;
            C. Release any Borrower or any guarantor of the Note;
            D . Compromise or settle with the Borrower or any guarantor of the Note;
            E. Substitute or release any of the Collateral, whether or not Lender receives anything in return;
             F. Foreclose upon or otherwise obtain. and dispose of. any Collateral at public or private sale, with or without advertisement;
            G. Bid or buy at any sale of Collateral by Lender or any other lienholder. at any price Lender chooses: and
            H . Exercise any rights it has, including those in the Note and other Loan Documents.
These actions will not release or reduce the obligations of Guarantor or create any rights or claims against Lender.
5. FE DERAL LAW:
When SBA is the holder. the Note and this Guarantee will be construed and enforced under federal law, including SBA regulations. Lender or SBA may
use state or local procedures for filing papers, recording documents, giving notice, foreclosing liens. and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty, tax, or liability . As to this Guarantee, Guarantor may not claim or assert
any loca l or state law against SBA to deny any obligation. defeat any claim of SBA. or preempt federal law.
6. RIG HTS, NOTICES, AND DEFENSES THAT GUARANTOR WAIVES:
To the extent permitted by law.


SBA Fonn 148 ( 10/98) Pl'!'vious editio ns obso!e1e                                                                                                 Page I
     CaseCase
         4:18-cv-00804-ALM  Document 1-7
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page3 42
                                                                 of 4ofPageID
                                                                        56 PageID #: 120
                                                                              #: 38


           A. Guarantor waives all rights to:
                   I) Require presentment. protest, or demand upon Borrower;
                   2) Redeem any Collateral before or after Lender disposes of it;
                   3) Have any disposition of Collateral advertised; and
                  4) Require a valuation of Collateral before or after Lender disposes of it.
           B. Guarantor waives any notice of:
                   l) Any default under the Note:
                   2) Presentment, dishonor, protest, or demand;
                   3) Execution of the Note;
                  4) Any action or inaction on the Note or Collateral. such as disbursements, payment. nonpayment, acceleration, intent to accelerate,
                     assignment, collection activity, and incurring enforcement expenses;
                  5) Any change in the financial condition or business operations of Borrower or any guarantor:
                   6) Any changes in the terms of the Note or other Loan Documents, except increases in the amounts due under the Note; and
                   7) The time or place of any sale or other disposition of Collateral.
           C. Guarantor waives defenses based upon any claim that:
                   1) Lender failed to obtain any guarantee:
                   2) Lender failed to obtain. perfect, or maintain a security interest in any property offered or taken as Collateral:
                  3) Lender or others improperly valued or inspected the Collateral;
                  4) The Collateral changed in value. or was neglected, lost, destroyed. or underinsured;
                  5) Lender impaired the Collateral;
                  6) Lender did not dispose of any of the Collateral;
                   7) Lender did not conduct a commercially reasonable sale;
                  8) Lender did not obtain the fair market value of the Collateral;
                  9) Lender did not make or perfect a claim upon the death or disability of Borrower or any guarantor of the Note:
                 10) The financial condition of Borrower or any guarantor was overstated or has adversely changed;
                 11) Lender made errors or omissions in Loan Documents or administration of the Loan:
                 12) Lender did not seek payment from the Borrower, any other guarantors, or any Collateral before demanding payment from Guarantor:
                 13) Lender impaired Guarantor's suretyship rights;
                 14) Lender modified the Note terms, other than to increase amounts due under the Note. If Lender modifies the Note to increase the
                     amounts due under the Note without Guarantor's consent, Guarantor will not be liable for the increased amounts and related interest and
                     expenses, but remains liable for all other amounts;
                 15) Borrower has avoided liability on the Note; or
                 16) Lender has taken an action allowed under the Note. this Guarantee. or other Loan Documents.

7. DUTIES AS TO COLLATERAL:
Guarantor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender has no duty to preserve or dispose of any Collateral .
8. SUCCESSORSAND ASSIGNS:
Under this Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.
9. GENERAL PROVISIONS:
           A. ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender incurs to enforce this Guarantee, including, but not limited
              to. attorney's fees and costs.
           B. SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA is not a co-guarantor with Guarantor.
              Guarantor has no right of contribution from SBA.
           C . SUBROGATION RIGHTS . Guarantor has no subrogation rights as to the Note or the Collateral until the Note is paid in full.
           D. JOINT AND SEVERAL LIABILITY. All individuals and entities signing as Guarantor are jointly and severally liable.
           E. DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply with the Loan Documents and to enable
              Lender to acquire, perfect, or maintain Lender's liens on Collateral.
            F. FINANCIAL STATEMENTS. Guarantor must give Lender financial statements as Lender requires.
           G. LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights separately or together, as many times as it
              chooses. Lender may delay or forgo enforcing any of its rights without losing or impairing any of them.
           H . ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or alter the written terms of the Note or this
               Guarantee, or to raise a defense to this Guarantee.
            I. SEVERABILITY. If any part of this Guarantee is found to be unenforceable, all other parts will remain in effect.
            J. CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by Lender as to the Loan.
IO. STATE-SPECIFIC PROVISIONS:
SBA Form 148 (10/98) Previous edi1ions obsolete                                                                                                        P> ge2
     CaseCase
         4:18-cv-00804-ALM  Document 1-7
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page4 43
                                                                 of 4ofPageID
                                                                        56 PageID #: 121
                                                                              #: 39


              NONE
11 . GUARANTOR ACKNOWLEDGMENT OF TERMS .
Guaranto r acknowledges that Guarantor has read and understands the significance of all terms of the Note and this Guarantee, including all waivers.
12 . GUARANTOR NAME(S) AND SIGNATURE(S):
By signing below, e ad! individual or e ntity becomesobligated as Guarantor under this Guarantee.

GUARANTOR:




SBA Form I48 ( 10198) Previous Ntitions obsolete                                                                                                 Pa ge 3
CaseCase
    4:18-cv-00804-ALM  Document 1-8
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 44
                                                            of 4ofPageID
                                                                   56 PageID #: 122
                                                                         #: 40




                   EXHIBIT H
     CaseCase
         4:18-cv-00804-ALM  Document 1-8
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page2 45
                                                                 of 4ofPageID
                                                                        56 PageID #: 123
                                                                              #: 41




                                                                             U.S. Small Business Administration
                                                                        UNCONDITIONAL GUARANTEE


 SBA Loan#


 SBA Loan Name                        Co rl's Jr.


 Guarantor                            RajcshP. P adolc


 Borrower                             Bu~e~, Buns & BeveragesJnc.


 Lender                               Ba nkUnitcd, N.A.


 Date                                 12-10-20 15


 Note Amount                          $ 1,684,000.00


I . GUARANTEE:
Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee remains in effect until the Note is paid
in full. Guarantor must pay all amounts due under the Note when Lender makes written demand upon Guarantor. Lender is not required to seek
payment from any other source before demanding payment from Guarantor.
2. OTE:
The "Note" is the promissory note dated 12- 10-20 15 in the principal amount of One Million Six Hundre d Eighty-fo ur Thousand a nd 00/ 100
Dollars, from Borrower to Lender. It includes any assumption, renewal, substitution , or replacement of the Note, and multiple notes under a line of
credit.
3. DEFIN ITIONS:
"Collateral" means any property taken as security for payment of the Note or any guarantee of the Note.
"Loan" means the loan evidenced by the Note.
"Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other guarantor, or anyone who pledges Collateral.
"SBA" means the Small Business Administration, an Agency of the United States of America.
4. LEN DER'S GENERAL POWERS:
Lender may take any of the following actions at any time. without notice, without Guarantor's consent, and without making demand upon Guarantor.
            A . Modify the terms of the Note or any other Loan Document except to increase the amounts due under the Note;
            B. Refrain from taking any action on the Note, the Collateral, or any guarantee;
            C . Release any Borrower or any guarantor of the Note;
            D. Compromise or settle with the Borrower or any guarantor of the Note;
            E. Substitute or release any of the Collateral , whether or not Lender receives anything in return;
             F. Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private sale, with or without advertisement;
            G. Bid or buy at any sale of Collateral by Lender or any other lienholder, at any price Lender chooses; and
            H. Exercise any rights it has, including those in the Note and other Loan Documents.
These actions will not release or reduce the obligations of Guarantor or create any rights or claims against Lender.
5. FE DERAL LAW:
When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law, including SBA regulations. Lender or SBA may
use state or local procedures for filing papers, recording documents . giving notice. foreclosing liens, and other purposes. By using such procedures ,
SBA does not waive any federal immunity from state or local control, penalty, tax, or liability . As to this Guarantee, Guarantor may not claim or assert
any local or state law against SBA to deny any obligation. defeat any claim of SBA, or preempt federal law.
6. RJGHTS, NOTICES , AN D DEFENSES THAT GUARANTOR WAIVES :
To the extent permitted by law.


S BA Form 148 (1 0198) Pre vious edi1ions o bsotetc                                                                                                 Page I
     CaseCase
         4:18-cv-00804-ALM  Document 1-8
              4:18-cv-00804 Document 12-1 Filed
                                           Filed11/09/18
                                                 12/10/18 Page
                                                           Page3 46
                                                                 of 4ofPageID
                                                                        56 PageID #: 124
                                                                              #: 42


           A. Guarantor waives all rights to:
                   I) Require presentment, protest, or demand upon Borrower;
                   2) Redeem any Collateral before or after Lender disposes of it;
                   3) Have any disposition of Collateral advenised: and
                   4) Require a valuation of Collateral before or after Lender disposes of it.
           8. Guarantor waives any notice of:
                   I) Any default under the Note:
                   2) Presentment, dishonor, protest, or demand ;
                   3) Execution of the Note:
                   4) Any action or inaction on the Note or Collateral, such as disbursements, payment, nonpayment, acceleration, intent to accelerate,
                      assignment. collection activity, and incurring enforcement expenses;
                   5) Any change in the financial condition or business operations of Borrower or any guarantor:
                   6) Any changes in the terms of the Note or other Loan Documents. except increases in the amounts due under the Note: and
                   7) The time or place of any sale or other disposition of Collateral.
           C . Guarantor waives defenses based upon any claim that:
                    I) Lender failed IO obtain any guarantee:
                   2) Lender failed to obtain. perfect. or maintain a security interest in any property offered or taken as Collateral;
                   3) Lender or others improperly valued or inspected the Collateral;
                   4) The Collateral changed in value. or was neglected. lost. destroyed. or underinsured;
                   5) Lender impaired the Collateral;
                   6) Lender did not dispose of any of the Collateral;
                   7) Lender did not conduct a commercially reasonable sale;
                   8) Lender did not obtain the fair market value of the Collateral;
                   9) Lender did not make or perfect a claim upon the death or disability of Borrower or any guarantor of the Note;
                  10) The financial condition of Borrower or any guarantor was overstated or has adversely changed;
                  11) Lender made errors or omissions in Loan Documents or administration of the Loan:
                  12) Lender did not seek payment from the Borrower. any other guarantors , or any Collateral before demanding payment from Guarantor;
                  13) Lender impaired Guarantor's suretyship rights;
                  14) Lender modified the Note terms, other than to increase amounts due under the Note. If Lender modifies the Note to increase the
                      amounts due under the Note without Guarantor's consent, Guarantor will not be liable for the increased amounts and related interest and
                      expenses, but remains liable for all other amounts;
                  15) Borrower has avoided liability on the Note; or
                  16) Lender has taken an action allowed under the Note, this Guarantee, or other Loan Documents.

7. DUTIES AS TO COLLATERAL:
Guarantor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender has no duty to preserve or dispose of any Collateral.
8. SUCCESSORSAND ASS IGNS:
Under this Guarantee, Guarantor includes heirs and successors. and Lender includes its successors and assigns.
9. GENERAL PROVISIONS:
       A. ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender incurs to enforce this Guarantee , including, but not limited
           to, attorney's fees and costs.
       8. SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA is not a co-guarantor with Guarantor.
           Guarantor has no right of contribution from SBA.
       C. SUBROGATION RIGHTS . Guarantor has no subrogation rights as to the Note or the Collateral until the Note is paid in full.
       D. JOINT AND SEVERAL LIABILITY. All individuals and entities signing as Guarantor are jointly and severally liable.
        E. DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply with the Loan Documents and to enable
           Lender to acquire, perfect. or maintain Lender's liens on Collateral.
        F. FINANCIAL STATEMENTS. Guarantor must give Lender financi al statements as Lender requires.
       G. LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights separately or together, as many times as it
           chooses. Lender may delay or forgo enforcing any of its rights without losing or impairing any of them.
       H. ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or alter the written terms of the Note or this
           Guarantee. or to raise a defense to this Guarantee.
        I. SEVERABILITY. If any part of this Guarantee is found to be unenforceable. all other parts will remain in effect.
        J. CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by Lender as to the Loan.
10. STATE-SPECIFIC PROVISIONS:
SBA Fo nn 148 (10198) Prc\lious editions obsolete                                                                                                       l'llge 2
      CaseCase
          4:18-cv-00804-ALM  Document 1-8
               4:18-cv-00804 Document 12-1 Filed
                                            Filed11/09/18
                                                  12/10/18 Page
                                                            Page4 47
                                                                  of 4ofPageID
                                                                         56 PageID #: 125
                                                                               #: 43


               NONE
 11. GUARANTOR ACKNOWLEDGMENT OF TERMS.
 Guarantor acknowledges that Guarantor has read and understands the significance of all terms of the Note and this Guarantee, including all waivers.
 12. GUARANTOR NAME(S) AND SIGNATURE(S):
 By signing below, eadt individual or entity becomesobligatedas Guarantor under this Guarantee.




SBA Form 148 ( J0/98) Previous editions obsolete                                                                                                Pag< 3
CaseCase
    4:18-cv-00804-ALM  Document 1-9
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page1 48
                                                            of 3ofPageID
                                                                   56 PageID #: 126
                                                                         #: 44




                     EXHIBIT I
CaseCase
    4:18-cv-00804-ALM  Document 1-9
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page2 49
                                                            of 3ofPageID
                                                                   56 PageID #: 127
                                                                         #: 45
                                                                                               BankUnited, N. A.
                                                                                               7815 NW 148th Street
                                                                                               Miami Lakes, FL 33016
                                                                                               www.bankunited.com




 • ~ BankUnited
 VIA FedEx

 October 5, 2018

                                           NOTICE OF DEFAULT

 Burgers, Buns & Beverages, Inc
 10570 John Elliot Dr. #800
 Frisco, TX 75033

 Sam & Aullah Darwish
 6072 Pisa Lane
 Frisco, TX 75034

 Rajesh Padole
 7161 Greystone Ln
 Frisco, TX 75034

  Re: U.S. Small Business Administration Note #        in the Original Principal Amount of
  $1,684,000.00, dated, December 10, 2015 in the Name of Burgers, Buns, & Beverages Inc.
  (the Note) to BankUnited, N.A (the Bank)

  Dear Obliger:

  Please be advised that the above referenced loan with BankUnited, N.A. and guaranteed by the U.S. Small
  Business Administration for $1,684,000.00 dated December 10, 2015; is in default due to failure to
  make timely loan payments, and changes in business operations that materially affect ability to pay this
  note. This constitutes a default under the terms of the Note. In accordance with lender's right if there is a
  Default of the Note; BankUnited N.A. has terminated the Loan and now declares the entire balance of the
  Loan, plus interest thereon, immediately due and payable, as follows:


           Principal balance                                                          $1,620,284.23
           Accrued interest through 10/5/2018                                            $15,797.76
           Late fees                                                                         $567.37
           Total                                                                      $1,636,649.36

           Per diem interest after 10/5/2018                                            $326.307240

  Please make arrangements for payment in full of the above referenced Loan immediately. Payment should be
  sent to BankUnited c/o Edward Grochowalski at 7765 NW 148 Street, Miami Lakes, FL 33016 in the form of a
  cashier's check or wire transfer as follows:

                                                    By Wire:
                                                 BankUnited, N.A.
                                                 ABA
                                            Account# 0
                                         Attention: Edward Grochowalski
                               Reference: Burgers, Buns & Beverages, Inc. #
CaseCase
    4:18-cv-00804-ALM  Document 1-9
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page3 50
                                                            of 3ofPageID
                                                                   56 PageID #: 128
                                                                         #: 46



 If not paid immediately, this matter will be turned over to the Bank's attorneys to take whatever legal action
 is necessary to recover the monies owing to the Bank. Nothing contained in this letter or in previous or
 subsequent discussions or communications between the Obligors, the Bank, or their respective representatives
 shall serve or be deemed to waive or modify any provision of the Loan Documents or of any other document
 executed by the Obligors in connection with the Loan, nor waive, modify or postpone any right or remedy of
 the Bank thereunder, and each and every one of its rights and remedies are expressly reserved by the Bank.
 Moreover, any partial payments made by any of the Obligors to the Bank, if accepted, shall not constitute a
 waiver or modification of any default or a waiver or postponement of any rights or remedies of the Bank. Any
 additional fees and expenses incurred by the Lender in an attempt to secure the deficient balance will be
 the responsibility of the borrower or guarantor, also indicated under the terms of the note.

 Please note that the Debt Collection Improvement Act requires delinquent Federal debts to be referred to
 the Treasury for further collection efforts. Any future federal income tax refund to which you may be entitled
 may be retained for application against your overdue account/obligation with SBA Additionally, the SBA
 may also offset against any other government proceeds, including but not limited to contractor or vendor
 payments, retirement plans, social security benefits, federal employee salary and lottery winnings and
 wages from a private employer. Additionally, your delinquent credit obligations will be reported to credit
 bureaus which may hinder future credit opportunities for you.

 Please contact Edward Grochowalski immediately to make arrangements for repayment of the obligation
 at (305} 818-8511.




 Edward Grochowalski
 BankUnited, NA
 Workout and Recovery
CaseCase
     4:18-cv-00804-ALM Document1-10
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page151
                                                            of of 56 PageID
                                                               3 PageID     #: 129
                                                                         #: 47




                    EXHIBIT J
CaseCase
     4:18-cv-00804-ALM Document1-10
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page252
                                                            of of 56 PageID
                                                               3 PageID     #: 130
                                                                         #: 48
                                                                                              BankUnited, N. A.
                                                                                              7815 NW 148th Street
                                                                                              Miami Lakes, FL 33016
                                                                                              www.bankunited.com




 • ~ BankUnited
 VIA FedEx

 November 1, 2018

                                         NOTICE OF DEFAULT

 Burgers, Buns & Beverages, Inc
 10570 John Elliot Dr. #800
 Frisco, TX 75033

 Sam & Aullah Darwish
 6072 Pisa Lane
 Frisco, TX 75034

 Rajesh Padole
 7161 Greystone Ln
 Frisco, TX 75034

 ASD Kitchen, Inc.
 10570 John Elliot Dr. #800
 Frisco, TX 75033

  Skinny IT Corp
  10570 John Elliot Dr. #800
  Frisco, TX 75033

  Re:   U.S. Small Business Administration Note #      in the Original Principal Amount of
  $1,684,000.00, dated, December 10, 2015 in the Name of Burgers, Buns, & Beverages Inc.
  (the Note) to BankUnited, N.A. (the Bank)

  Dear Obliger:

  Please be advised that the above referenced loan with BankUnited, N.A. and guaranteed by the U.S.
  Small Business Administration for $1,684,000.00 dated December 10, 2015; is in default due to failure
  to make timely loan payments, and changes in business operations that materially affect ability to pay this
  note. This constitutes a default under the terms of the Note. As you are aware, notice of default and
  demand for payment was previously made on October 5, 2018 to Burgers, Buns & Beverages, Inc., Sam
  Darwish, individually, & who also is ASD Kitchen, Inc's registered agent, Aullah Darwish, Skinny IT Corp
  and Rajesh Padole. In accordance with lender's right if there is a Default of the Note; BankUnited N.A.
  has terminated the Loan and now declares the entire balance of the Loan, plus interest thereon,
  immediately due and payable, as follows:

           Principal balance                                                         $1,620,284.23
           Accrued interest through 10/5/2018                                           $15,797.76
           Late fees                                                                       $567.37
           Total                                                                     $1,636,649.36

           Per diem interest after 10/5/2018                                          $326.307240
CaseCase
     4:18-cv-00804-ALM Document1-10
         4:18-cv-00804 Document 12-1 Filed
                                      Filed11/09/18
                                            12/10/18 Page
                                                      Page353
                                                            of of 56 PageID
                                                               3 PageID     #: 131
                                                                         #: 49



 Please make arrangements for payment in full of the above referenced Loan immediately. Payment should be
 sent to BankUnited c/o Edward Grochowalski at 7765 NW 148 Street, Miami Lakes, FL 33016 in the form of a
 cashier's check or wire transfer as follows:

                                                 By Wire:
                                             BankUnited, N.A.
                                             ABA
                                        Account#
                                     Attention: Edward Grochowalski
                           Reference: Burgers, Buns & Beverages, Inc. #


 If not paid immediately, this matter will be turned over to the Bank's attorneys to take whatever legal action
 is necessary to recover the monies owing to the Bank. Nothing contained in this letter or in previous or
 subsequent discussions or communications between the Obligors, the Bank, or their respective representatives
 shall serve or be deemed to waive or modify any provision of the Loan Documents or of any other document
 executed by the Obligors in connection with the Loan, nor waive, modify or postpone any right or remedy of
 the Bank thereunder, and each and every one of its rights and remedies are expressly reserved by the Bank.
 Moreover, any partial payments made by any of the Obligors to the Bank, if accepted, shall not constitute a
 waiver or modification of any default or a waiver or postponement of any rights or remedies of the Bank. Any
 additional fees and expenses incurred by the Lender in an attempt to secure the deficient balance will be
 the responsibility of the borrower or guarantor, also indicated under the terms of the note.

 Please note that the Debt Collection Improvement Act requires delinquent Federal debts to be referred to
 the Treasury for further collection efforts. Any future federal income tax refund to which you may be entitled
 may be retained for application against your overdue account/obligation with SBA. Additionally, the SBA
 may also offset against any other government proceeds, including but not limited to contractor or vendor
 payments, retirement plans, social security benefits, federal employee salary and lottery winnings and
 wages from a private employer. Additionally, your delinquent credit obligations will be reported to credit
 bureaus which may hinder future credit opportunities for you.                               ·

 Please contact Edward Grochowalski immediately to make arrangements for repayment of the obligation
 at (305) 818-8511.

 Sincerely,




 Edward Grochowalski
 BankUnited, NA
 Workout and Recovery
                CaseCase
                     4:18-cv-00804-ALM Document1-11
                         4:18-cv-00804 Document 12-1 Filed
                                                      Filed11/09/18
                                                            12/10/18 Page
                                                                      Page154
                                                                            of of 56 PageID
                                                                               1 PageID     #: 132
                                                                                         #: 50
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS


    (b) County of Residence of First Listed Plaintiff             Miami-Dade County, FL                       County of Residence of First Listed Defendant              Collin County, TX
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Cameron J. Asby
Duane Morris, LLP, 1330 Post Oak Boulevard, Suite 800, Houston, TX
77056 Tel.: 713.402.3900

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. § 1332(a)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                           Breach of guarantee agreement.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         1,643,175.51                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/09/2018                                                              /s/ Cameron J. Asby
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
Case 4:18-cv-00804-ALM Document 12-1 Filed 12/10/18 Page 55 of 56 PageID #: 133




                               EXHIBIT 2
Case 4:18-cv-00804-ALM
  Case  4:18-cv-00804-ALMDocument 12-1
                           Document 10 Filed
                                        Filed12/10/18
                                              11/16/18 Page
                                                        Page56 of 156PageID
                                                             1 of     PageID#:#:74134



                              CAUSE NO. 4:18-cv-00804-ALM
  BANKUNITED N.A.,                            §
  PLAINTIFF                                   §
                                              §          IN THE US DISTRICT COURT, EASTERN
  VS.                                         §                           DISTRICT OF TEXAS
                                              §
  ASD KITCHEN, INC., AULLAH S DARWISH,        §              ____________________ COUNTY, FD
  SAM M DARWISH, SKINNY IT CORP., AND         §
  RAJESH P PADOLE,                            §
  DEFENDANT
                                    RETURN OF SERVICE

 ON Tuesday, November 13, 2018 AT 03:16 PM
 SUMMONS IN A CIVIL ACTION, PLAINTIFF'S ORIGINAL COMPLAINT, EXHIBIT A, EXHIBIT B,
 EXHIBIT C, EXHIBIT D, EXHIBIT E, EXHIBIT F, EXHIBIT G, EXHIBIT H, EXHIBIT I, EXHIBIT J, CIVIL
 COVER SHEET for service on Rajesh P. Padole came to hand.

 ON Wednesday, November 14, 2018 AT 10:05 AM, I, DOUG HUBBS, PERSONALLY
 DELIVERED THE ABOVE-NAMED DOCUMENTS TO: RAJESH P. PADOLE, 7161
 GREYSTONE LANE, FRISCO, COLLIN COUNTY, TX, 75034.


 My name is DOUG HUBBS. My address is 1201 Louisiana, Suite 370, Houston, Texas 77002,
 USA. I am a private process server authorized by and through the Supreme Court of Texas
 (SCH 07364, expires Saturday, August 31, 2019). My date of birth is October 12, 1970. I am in
 all ways competent to make this statement, and this statement is based on personal knowledge.
 I am not a party to this case, and have no interest in its outcome. I declare under penalty of
 perjury that the foregoing is true and correct.

 Executed in Collin County, Texas on Wednesday, November 14, 2018.


 /S/ DOUG HUBBS




 M2525-00013

 DocID: P257898_3
